Citation Nr: 0105317	
Decision Date: 02/21/01    Archive Date: 02/26/01

DOCKET NO.  95-10 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, as secondary to symptomatology under 38 C.F.R. 
§ 3.317, or as secondary to Epstein-Barr virus infection.  

2.  Entitlement to service connection for an undiagnosed 
illness of a Persian Gulf veteran under 38 C.F.R. § 3.317.  

3.  Entitlement to service connection for chronic fatigue 
syndrome.  


REPRESENTATION

Appellant represented by:	National Veterans Legal 
Services Program (NVLSP)



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran had active duty for training and served on active 
duty from January 1991 to August 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.  

In March 1997, the Board denied service connection for a 
psychiatric disorder and for residuals of Epstein-Barr virus 
(EBV) infection.  At that time, there was no evidence to 
connect the EBV to disease or injury in service.  The veteran 
appealed to the Court of Veterans Appeals (Court).  In April 
1998, pursuant to a joint remand, the Court vacated the 
Board's decision and remanded the issue of entitlement to 
service connection for residuals of Epstein-Barr virus 
infection.  The Court also vacated and remanded the issue of 
entitlement to service connection for a psychiatric disorder 
as secondary to symptomatology under 38 C.F.R. § 3.317, or as 
secondary to EBV infection.  The appeal on the remaining 
aspects of the claim for service connection for a psychiatric 
disorder was dismissed.  In light of the Court order and 
joint motion for remand, and the subsequent documentation 
from the attorney, the Board construed the issues on appeal 
as set forth above.  In December 1998, the Board remanded the 
case for examination of the veteran, medical opinions and 
further adjudication.  The requested development was 
completed.  The medical examinations concluded with medical 
opinions to the effect that the veteran had EBV as the result 
of infection in service and had depression and fatigue as a 
result of EBV.  A physician expressed the opinion that the 
veteran did not have chronic fatigue syndrome or an 
undiagnosed illness, but had a chronic EBV infection.  In a 
June 1999 rating decision, the RO granted service connection 
for residuals of EBV infection, including secondary 
depression and fatigue.  The June 1999 rating decision also 
denied service connection for an undiagnosed illness and 
chronic fatigue syndrome.  In June 2000, the representative 
expressed disagreement with the June 1999 rating decision.  
The RO issued a statement of the case covering the evaluation 
of the service-connected EBV infection.  A substantive appeal 
on the evaluation issue is not of record.  Absent a 
substantive appeal, the Board does not have jurisdiction of 
the evaluation issue.  Rowell v. Principi, 4 Vet. App. 9 
(1993); Roy v. Brown, 5 Vet. App. 554 (1993); Hazan v. Gober, 
10 Vet. App. 511 (1997).  See also Ledford v. West, 136 F.3d 
776 (1998); Black v. West, 11 Vet. App. 15 (1998); Shockley 
v. West, 11 Vet. App. 208 (1998).  The parties are invited to 
explain why the issue should not be dismissed.


REMAND

The June 2000 letter appeared to disagree with every aspect 
of the June 1999 rating decision.  The representative went on 
to assert that the veteran disagreed with the RO's failure to 
adjudicate issues and claims it was required to adjudicate.  
The representative claimed that there were issues which were 
reasonably raised by the evidence which should have been 
inferred by the RO.  The Board has no idea what issues the 
representative is referring to.  The Board's review of the 
file indicates that the veteran was claiming service 
connection benefits for fatigue and depression and the RO 
granted those claims.  Our review of the record does not 
disclose any other issues reasonably raised by the record.  
Most notably, no doctor or other medical professional has 
found any other EBV residuals, or manifestations of an 
undiagnosed illness, also the doctors have associated the 
fatigue with EBV and excluded chronic fatigue syndrome.  The 
representative must explain what issues she feels are 
reasonably raised by the record.  

Service connection has been granted for depression and 
fatigue.  If the veteran and his representative are claiming 
service connection for any other symptoms, manifestations or 
diagnoses, the application for such claims in not complete 
because it is not clear what is being claimed.  The new law 
emphasizes the need for VA to notify a claimant when the 
application is not complete, or when a partially complete 
claim does not provide sufficient information.  Moreover, 
without knowing what disability the veteran is claiming 
benefits for, VA is unable to determine what additional 
evidence might be needed and is unable to assist him in the 
development of the claim.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The veteran or his representative 
should notify the RO of any other (besides 
depression and fatigue) symptoms, 
manifestations or diagnoses for which the 
veteran is seeking service connection.  

2.  The veteran or his representative 
should notify the RO of any evidence of 
additional symptoms, manifestations or 
diagnoses.  This includes evidence which 
may already be of record as well as any 
additional evidence which the RO should 
obtain.  

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.

		
	H. N. SCHWARTZ
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


